Exhibit 99.3 FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Cardiome Pharma Corp. 6190 Agronomy Rd, 6th Floor Vancouver, BC V6T 1Z3 2. Date of Material Change August 7, 2012 3. News Release August 7, 2012 - Vancouver, Canada 4. Summary of Material Change Cardiome Pharma Corp. reported financial results for the second quarter ended June 30, 2012.Amounts, unless specified otherwise, are expressed in U.S. dollars and in accordance with generally accepted accounting principles used in the United States of America (U.S. GAAP). 5. Full Description of Material Change See attached press release 6. Reliance on Subsection 7.1(2) or (3) of National Instrument 51-102 Not Applicable. 7. Omitted Information Not Applicable. 8. Executive Officer Name: Curtis Sikorsky Title:Chief Financial Officer Phone No.:604-677-6905 9. Date of Report August 8, 2012 Per:“Curtis Sikorsky” Curtis Sikorsky, Chief Financial Officer
